NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELDER BENJAMIN CANUT-REYES,                     No.    15-73264

                Petitioner,                     Agency No. A071-581-897

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Elder Benjamin Canut-Reyes, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1031 (9th Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Canut-Reyes

failed to establish that his past harm rose to the level of persecution. See Lim v.

INS, 224 F.3d 929, 936 (9th Cir. 2000) (persecution is an “extreme concept” that

includes the “infliction of suffering or harm”); Duran-Rodriguez v. Barr, 918 F.3d
1025, 1028 (9th Cir. 2019) (threats alone “rarely constitute persecution”).

Substantial evidence also supports the agency’s determination that Canut-Reyes

failed to establish the harm he fears in Guatemala would be on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An

[applicant’s] desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”). Thus,

his withholding of removal claim fails.

      In light of this disposition, we do not reach Canut-Reyes’ remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts

and agencies are not required to decide issues unnecessary to the results they

reach).

      PETITION FOR REVIEW DENIED.




                                          2                                      15-73264